

Exhibit 10.1
 
 
TERM LOAN AND SECURITY AGREEMENT
THIS TERM LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of September
13, 2017, is made by and among AEROGROW INTERNATIONAL, INC., a Nevada
corporation (the “Borrower”), and THE SCOTTS COMPANY LLC, an Ohio limited
liability company (the, “Lender”).
RECITALS
WHEREAS, the Borrower has sought financing from unaffiliated third-parties and
has been unable to obtain such financing;
WHEREAS, although the Lender is an affiliate of the Borrower, the Borrower has
requested that the Lender make a term loan to the Borrower in multiple advances
not to exceed $2,000,000 in the aggregate (the “Term Loan”) to be used to fund
operations related to the Borrower’s existing lines of business; and
WHEREAS, although the Lender is an affiliate of Borrower, because of the
Borrower’s financial needs and inability to obtain financing from unaffiliated
third-parties, the Lender is willing to extend the Term Loan on the terms and
subject to the conditions set forth herein.
NOW THEREFORE, in consideration of the mutual promises set forth herein and for
other valuable consideration, the parties agree as follows:
1. Defined Terms.  Capitalized terms used herein shall have the meanings set
forth below.  Unless otherwise defined herein, terms used herein that are
defined in Article 9 of the Uniform Commercial Code, from time to time in effect
in the State of Ohio (the “UCC”), shall have the meanings given in the UCC.
“Borrowing Date” shall have the meaning set forth in Section 2(a) of this
Agreement.
“Borrowing Notice” shall have the meaning set forth in Section 2(b) of this
Agreement.
“Business Day” means any day other than a Saturday or Sunday or a day when
commercial banks are required or permitted by law to close in New York, New York
or Columbus, Ohio.
“Business Plan” means the 2017-2018 business plan of the Borrower approved by
its Board of Directors in May 2017.
“Closing Date” means September 1, 2017.
“Collateral” means all of the Borrower’s right, title and interest in the
following property, whether now owned or hereafter acquired by the Borrower, and
wherever located: (i) all Inventory of the Borrower, (ii) all Receivables of the
Borrower and (ii) all products and Proceeds of the foregoing, including without
limitation all distributions, dividends, cash, rights, instruments and other
property and proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing.
 “Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

--------------------------------------------------------------------------------

“Designated Funding Account” means account #2032347 at First Western Trust Bank
(or such other account designated by the Borrower to the Lender in writing) into
which the Term Loan will be funded on each Borrowing Date.
“Event of Default” shall have the meaning set forth in Section 13 of this
Agreement.
“GAAP” means generally accepted accounting principles in the United States.
“Interest Rate” shall have the meaning set forth in Section 4 of this Agreement.
“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any title retention
agreement or financing lease having substantially the same economic effect as
any of the foregoing, and the filing of, or agreement to give, any financing
statement perfecting a security interest under the Uniform Commercial Code or
comparable law of any jurisdiction).
“Loan Documents” means this Agreement and all other agreements, instruments,
documents and certificates executed and delivered to, or in favor of, the Lender
and including all other powers of attorney, consents, assignments and contracts
whether heretofore, now or hereafter executed by or on behalf of the Borrower
and delivered to the Lender in connection with this Agreement or the
transactions contemplated thereby.  Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to such Loan Document as the same may be
in effect at any and all times such reference becomes operative.
“Material Adverse Effect” means (i) a material adverse effect on the business,
operations, results of operations, assets, liabilities or financial condition of
the Borrower, (ii) the material impairment of the ability of the Borrower to
perform its material obligations under the Loan Documents or (iii) a material
adverse effect on the rights and remedies of the Lender under the Loan
Documents.
“Maturity Date” means March 30, 2018.
“Maximum Amount” shall have the meaning set forth in Section 2(a) of this
Agreement.
“Period” shall have the meaning set forth in Section 11(e)(i) of this Agreement.
“Person” means and includes any natural person, corporation, limited
partnership, general partnership, limited liability company, joint venture,
joint stock company, association, company, trust, bank, trust company, land
trust, insurance trust or other organization, whether or not legal entities, and
governments and agencies and political subdivisions thereof.
“Receivable” means any Account and any other right to payment for goods sold or
leased or for services rendered, whether or not such right is evidenced by an
Instrument or Chattel Paper and whether or not it has been earned by
performance.
“Responsible Officer” means the Chief Executive Officer or the Vice President –
Accounting and Finance of the Borrower.
“Secured Obligations” shall have the meaning set forth in Section 7 of this
Agreement.
“Term Loan” shall have the meaning set forth in the Recitals of this Agreement.

--------------------------------------------------------------------------------

2. Term Loan.
(a) Upon the terms and subject to the conditions of this Agreement, the Lender
shall make the Term Loan to the Borrower in one or more term loan advances
(each, a “Term Loan Advance”) from time to time from the date hereof until the
Maturity Date, each in an amount which, when added to the sum of the principal
amount of all Term Loan Advances then outstanding will not exceed $2,000,000
(the “Maximum Amount”).  Each Term Loan Advance shall be in an amount that is an
integral multiple of $500,000 and not less than $500,000.  The Lender may
endorse and attach a schedule to reflect borrowings evidenced by this Agreement
and all payments and prepayments thereon; provided, that any failure to endorse
such information shall not affect the obligation of the Borrower to pay amounts
evidenced hereby.
(b) The Borrower shall give the Lender prior written notice substantially in the
form of Exhibit A attached hereto (a “Borrowing Notice”), of each request for a
Term Loan Advance.  Such notice must be received by the Lender not later than
12:00 p.m. Central Time five Business Days preceding the day on which the Term
Loan Advance is requested to be made.  Each Borrowing Notice shall be signed by
a Responsible Officer of the Borrower and certify that (i) the representations
and warranties contained in this Agreement are correct in all material respects
on and as of such date, before and after giving effect to the proposed Term Loan
Advance as though made on and as of such date, (ii) the proceeds of the Term
Loan Advance will be used solely for the purposes described in Section 3 below
and (iii) all other conditions to the making of a Term Loan Advance set forth in
Section 9, as applicable, below have been satisfied.  On the Borrowing Date, the
Lender shall make the requested Term Loan Advance by payment of immediately
available funds to the Designated Funding Account.
3. Use of Proceeds.  The proceeds of the Term Loan made by the Lender to the
Borrower hereunder shall be used solely to fund operations related to the
Borrower’s existing lines of business.
4. Interest Rate and Interest Payments.
(a) The unpaid principal balance of the Term Loan Advances outstanding from time
to time shall bear interest at a simple rate of interest equal to 10.0% per
annum (the “Interest Rate”).  Interest on all Term Loan Advances outstanding
under this Agreement shall be computed on the basis of a year of 360 days and
paid quarterly in arrears on each of September 29, 2017, December 30, 2017 and
March 30, 2018.
(b) After the occurrence and during the continuation of an Event of Default,
interest shall accrue on all amounts due hereunder at the lesser of (i) a rate
of 10% per annum above the Interest Rate and (ii) the maximum rate permitted by
applicable law.
5. Maturity Date and Optional Prepayments.
(a) The Borrower shall repay the entire outstanding principal amount of the Term
Loan plus all unpaid accrued interest thereon in cash on or before the Maturity
Date.
(b) The Term Loan may be prepaid from time to time, in whole or in part, in an
amount greater than or equal to $250,000, without penalty or premium, which
prepayments shall be applied in accordance with Section 6 of this Agreement. 
Amounts repaid or prepaid in respect of the Term Loan may not be reborrowed.
(c) All payments under this Agreement shall be made in lawful money of the
United States of America and in immediately available funds to the Lender. 
Whenever any payments to be made hereunder (including principal and interest)
shall be stated to be due on a day on which Lender’s office is not open for
business, that payment will be due on the next following Business Day, and any
extension of time shall in each case be included in the computation of interest
payable on this Agreement.
6. Application of Cash Payments.  Payments made by the Borrower pursuant to the
terms of this Agreement shall be applied as follows: first, to any unpaid
accrued collection costs and expenses incurred pursuant to Section 18 of this
Agreement or any other provision of any Loan Document; second, to any unpaid
accrued interest on the Term Loan; and third, to the principal balance of the
Term Loan in the inverse order of maturity.

--------------------------------------------------------------------------------

7. Security Agreement.
(a) The Borrower hereby grants to the Lender a continuing, first-priority lien
on and security interest in the Collateral, to secure the payment in full of the
Term Loan and all other obligations of Borrower under this Agreement and any
other Loan Document, including any extensions, modifications or renewals hereof
(the “Secured Obligations”).  In addition to any remedies specified herein, the
Lender shall have all of the rights and remedies of a secured party under the
UCC upon an Event of Default.
(b) The Borrower shall execute, deliver and file, or cause to be executed,
delivered and filed, all documents, instruments and notices, in form and
substance reasonably satisfactory to the Lender, that are necessary, in the
opinion of the Lender, to perfect, maintain, and receive the full benefit of the
Lender’s security interest in the Collateral, at such time or times as the
Lender shall reasonably request, including, without limitation, filing of all
financing statements and continuation statements, providing all notices and
placing and maintaining signs.  The Borrower hereby authorizes the Lender to
file financing statements (and all amendments thereto and continuations thereof)
on its behalf.
(c) All Collateral consisting of Inventory (whether now owned or hereafter
acquired) is (or will be) located at the locations specified on Schedule 7.  The
Collateral is of good and merchantable quality, free from any material defects. 
None of the Inventory is subject to any licensing, patent, trademark, trade name
or copyright with any Person that restricts the Borrower’s ability to
manufacture and/or sell such Inventory.  The completion of the manufacturing
process of such Inventory by a Person other than the Borrower would be permitted
under any contract to which the Borrower is a party or to which the Inventory is
subject.
(d) The Borrower shall maintain full, accurate and complete records of its
Inventory describing the kind, type and quantity of such Inventory, withdrawals
therefrom and additions thereto.
(e) In its sole discretion, the Lender may take, or at the request of the
Lender, the Borrower will take, a physical verification of the Collateral as
often as reasonably desired by the Lender and, in the case of the Borrower
conducting the physical verification, a copy of such physical verification shall
be promptly thereafter submitted to the Lender.  If so requested by the Lender,
the Borrower shall execute and deliver to the Lender a confirmatory written
instrument, in form and substance satisfactory to the Lender, listing all its
Inventory, but any failure to execute or deliver the same shall not limit or
otherwise affect the Lender’s security interest in and to such Inventory.  The
Borrower shall deliver to the Lender a monthly report of its Inventory, based
upon its perpetual inventory, which shall describe such Inventory by category,
item (in reasonable detail) and location and report the then appraised value of
such Inventory and its location.
(f) Upon the indefeasible payment in full of all Secured Obligations (other than
contingent indemnification obligations) owing to the Lender under this Agreement
or the other Loan Documents, the Lender will at the Borrower’s sole cost and
expense, and without representation, warranty or recourse, express, statutory or
implied, promptly deliver to the Borrower for filing, or authorize the Borrower
to prepare and file, termination statements and releases of the Collateral.


8. Conditions to Closing.  This Agreement and the obligations of the Lender
under this Agreement shall be subject to the prior or concurrent satisfaction of
the conditions precedent set forth below:

--------------------------------------------------------------------------------

(a) the Borrower shall have duly executed and delivered to the Lender this
Agreement and any other Loan Documents to which it is a party;
(b) the Borrower shall have delivered UCC financing statements and any notices
or other documents or instruments in form satisfactory to the Lender necessary
to evidence and perfect the security interest in the Collateral granted to the
Lender hereunder;
(c) UCC and other Lien searches showing no existing security interests in or
Liens on the Collateral, together with such payoff documentation reasonably
acceptable to Lender as may be necessary to release any Liens on the Collateral;
(d) the Borrower shall have paid all reasonable out-of-pocket costs and expenses
of the Lender that have been invoiced relating to this Agreement;
(e) each representation or warranty by the Borrower contained herein or in any
other Loan Document shall be true and correct on and as of the Closing Date;
(f) no Default or Event of Default (i) shall have occurred and be continuing, or
(ii) could reasonably be expected or anticipated to result from the Term Loan;
(g) the making of the Term Loan shall not violate any requirement of applicable
law in any material respect and shall not be subject to any injunction or stay;
(h) upon the filing of any financing statements, the Liens in favor of the
Lender shall have been duly perfected and shall constitute first priority Liens,
and the Collateral shall be free and clear of all Liens other than Liens in
favor of the Lender;
(i) the parties shall have executed an insurance services agreement; and
(j) the Borrower shall have delivered corporate resolutions, incumbency
certificates, certified organizational documents, good standing certificates and
similar documents, in form and substance reasonably satisfactory to the Lender.
The request and acceptance by the Borrower of the proceeds of the Term Loan
shall be deemed to constitute, as of the date of such request or acceptance, a
representation and warranty by the Borrower that the conditions in this Section
8 have been satisfied.
9. Conditions to All Term Loan Advances.
The Lender shall not be obligated to make any Term Loan Advance unless each of
the conditions precedent set forth below have been satisfied:
(a) the Lender shall have received, in each case in form and substance
reasonably satisfactory to the Lender, evidence of casualty and liability
insurance covering the Borrower (with appropriate endorsements naming the Lender
as lender’s loss payee on all policies for casualty insurance and as additional
insured on all policies for liability insurance);
(b) the representations and warranties contained in this Agreement are correct
in all material respects on and as of such date, before and after giving effect
to the proposed Term Loan Advance as though made on and as of such date;

--------------------------------------------------------------------------------

(c) no Default or Event of Default (i) shall have occurred and be continuing, or
(ii) could reasonably be expected or anticipated to result from such Term Loan
Advance;
(d) the making of such Term Loan Advance shall not violate any requirement of
applicable law in any material respect and shall not be subject to any
injunction or stay; and
(e) after giving effect to any Term Loan Advance, the aggregate outstanding
principal amount of all Term Loan Advances shall not exceed the Maximum Amount.
The request and acceptance by the Borrower of the proceeds of any Term Loan
Advance shall be deemed to constitute, as of the date of such request or
acceptance, (i) a representation and warranty by the Borrower that the
conditions in Section 9 have been satisfied and (ii) a reaffirmation by the
Borrower of the Borrower’s obligations set forth herein and in the other Loan
Documents.
10. Representations and Warranties.  The Borrower represents and warrants to the
Lender on the date hereof that:
(a) The Borrower (i) is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada, (ii) has full corporate
power and authority to own, lease and operate its properties and assets and to
carry on its business as presently conducted and (iii) is duly qualified,
authorized to do business and in good standing in each jurisdiction in which the
conduct of its business requires such qualification or authorization, except to
the extent that the failure to be so qualified or authorized or be in good
standing could not reasonably be expected to have a Material Adverse Effect.
(b) The Borrower has all necessary corporate power and authority to enter into,
and has taken all necessary corporate action to authorize the execution,
delivery and performance of, this Agreement and all of the transactions
contemplated herein.  This Agreement has been duly executed and delivered by the
Borrower and constitutes, and the other Loan Documents to which the Borrower is
a party when executed and delivered will constitute, the legal, valid and
binding obligations of the Borrower, enforceable against it in accordance with
their respective terms, except as may be limited by (i) the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally, (ii) the application of general
principles of equity (regardless of whether applied in a proceeding in equity or
at law) and (iii) any implied warranty of good faith and fair dealing.
(c) Neither the execution and delivery by the Borrower of this Agreement and the
other Loan Documents, nor the performance by the Borrower of its obligations
hereunder or thereunder, results or will result in a breach of, or constitutes
or will constitute a default under (i) any term or provision of the
organizational documents of the Borrower, (ii) any law, rule, regulation, order,
judgment, writ, injunction, or decree of any court or governmental entity having
jurisdiction over the Borrower or the property of the Borrower or (iii) any loan
agreement, mortgage, deed of trust, security agreement or lease, or any other
material contract or instrument binding on or affecting the Borrower or the
property of the Borrower.
(d) No judgments, orders, writs or decrees are outstanding against it, nor is
there now pending or, to the knowledge of a Responsible Officer of the Borrower,
any threatened litigation, contested claim, investigation, arbitration, or
governmental proceeding by or against the Borrower that (i) individually or in
the aggregate would reasonably be expected to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of this
Agreement, any other Loan Document or the consummation of the transactions
contemplated hereby or thereby.
(e) The Borrower has good and marketable title to all of its assets.  None of
the Collateral is subject to any deed of trust, pledge, Lien, conditional sale
or other title retention agreement, security interest, lease, charge or
encumbrance (other than the Lien in favor of the Lender).

--------------------------------------------------------------------------------

(f) Neither any Loan Document nor any written statement furnished by the
Borrower, or to the knowledge of a Responsible Officer of the Borrower, by a
third person on behalf of the Borrower, in connection with this Agreement
(including, but not limited to, any financial statements) contains any untrue
statement of a material fact or omits a material fact of which the Borrower is
aware that is necessary to make the statements contained therein or herein not
misleading.  There is no fact of which the Borrower is aware that the Borrower
has not disclosed in writing to the Lender that materially affects adversely the
properties, business, profits or condition (financial or otherwise, but
excluding general economic and real estate market conditions) of the Borrower or
the ability of the Borrower to perform its obligations under the Loan Documents.
(g) Since March 31, 2017, no material adverse change has occurred in (i) the
business, operations, results of operations, assets, liabilities or financial
condition of the Borrower, (ii) the ability of the Borrower to perform its
obligations under the Loan Documents or (iii) the ability of the Lender to
enforce the Loan Documents and obligations of the Borrower thereunder.
(h) Borrower has used its best efforts to obtain financing from unaffiliated
third-parties and has been unable to obtain such financing.
11. Affirmative Covenants.  The Borrower covenants that for so long as this
Agreement is outstanding:
(a) The Borrower shall comply in all material respects with all applicable
federal, state and local laws, ordinances, regulations and restrictive covenants
relating to the Borrower’s businesses and operations.
(b) The Borrower shall maintain its corporate existence and the right to carry
on its business and duly procure all necessary renewals and extensions thereof
and maintain, preserve and renew all rights, powers, privileges and franchises
and conduct its business in the usual and ordinary course; provided, that the
Borrower shall not be required to maintain, preserve or renew any such rights,
powers, privileges or franchises that are immaterial to the business of the
Borrower and if the Borrower reasonably determines that the preservation thereof
is no longer desirable in the conduct of the Borrower’s business.
(c) The Borrower shall use the proceeds of the Term Loan solely for the purposes
described in Section 3 of this Agreement.
(d) The Borrower shall maintain with financially sound and reputable independent
insurers, insurance with respect to its assets and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons.
(e) The Borrower shall furnish to the Lender:
(i)
as soon as practicable, but in any event within two weeks of the end of each
month, quarter and year (each a “Period”), an unaudited income statement and
statement of cash flows for such Period, and an unaudited balance sheet and
statement of stockholders’ equity as of the end of such Period and other
information reasonably requested by the Lender, all prepared in accordance with
GAAP, as applicable (except that such financial statements may (i) be subject to
normal year-end audit adjustments and (ii) not contain all notes thereto that
may be required in accordance with GAAP);



(ii)
as soon as practicable, but in any event within the earlier of ninety (90) days
after the end of each fiscal year of the Borrower and five (5) days after they
become available, (i) a balance sheet as of the end of such year, (ii)
statements of income and of cash flows for such year, and (iii) a statement of
stockholders’ equity as of the end of such year, all such financial statements
audited and certified by independent public accountants of regionally recognized
standing selected by the Borrower;




--------------------------------------------------------------------------------

(iii)
as soon as practicable, but in any event within the earlier of forty-five (45)
days after the end of each of the first three (3) quarters of each fiscal year
of the Borrower and five (5) days after they become available, unaudited
statements of income and of cash flows for such fiscal quarter, and an unaudited
balance sheet and a statement of stockholders’ equity as of the end of such
fiscal quarter, all prepared in accordance with GAAP (except that such financial
statements may (i) be subject to normal year-end audit adjustments and (ii) not
contain all notes thereto that may be required in accordance with GAAP);



(iv)
with respect to the financial statements called for in Section 11(e)(i), Section
11(e)(ii) and Section 11(e)(iii), an instrument executed by the chief financial
officer and chief executive officer of the Borrower certifying that such
financial statements were prepared in accordance with GAAP consistently applied
with prior practice for earlier periods (except as otherwise set forth in
Section 11(e)(i) and Section 11(e)(iii)) and fairly present the financial
condition of the Borrower and its results of operation for the periods specified
therein;



(v)
promptly following the end of each quarter, an up-to-date capitalization table
of the Borrower;



(vi)
promptly after any Responsible Officer becoming aware of the occurrence of any
Default or Event of Default (but in any event within three Business Days
thereafter), a certificate of a Responsible Officer setting forth the details
thereof and the action that the Borrower is taking or proposes to take with
respect thereto;



(vii)
promptly after any Responsible Officer becoming aware of any event or occurrence
that could reasonably be expected to have a Material Adverse Effect (but in any
event within three Business Days thereafter), a certificate of a Responsible
Officer setting forth the details thereof and the action that the Borrower is
taking or proposes to take with respect thereto;



(viii)
promptly upon request, such additional information regarding the financial
position or business (including with respect to environmental matters) of the
Borrower as the Lender may reasonably request from time to time; and



(ix)
promptly provide notice of any material adverse change in the business or
deviation from the Business Plan.



12. Negative Covenants.  The Borrower covenants that for so long as this
Agreement is outstanding:

--------------------------------------------------------------------------------

(a) The Borrower shall not create, assume, incur or suffer to be created,
assumed, incurred or to exist any Lien upon the Collateral (or any part
thereof).  The Borrower shall not sell, convey, transfer, dispose or permit any
sale, conveyance, transfer or disposition of its assets or any interest therein
by operation of law or otherwise, other than sales, conveyances, transfers or
dispositions of (i) inventory in the ordinary course of business or (ii) used,
worn-out or surplus equipment.
(b) The Borrower shall not create, incur, assume or suffer to exist any
indebtedness of the Borrower for borrowed money or guarantee the obligations of
any Person, except (i) indebtedness under this Agreement and the other Loan
Documents, (ii) indebtedness existing on the Closing Date as set forth on
Schedule 12 hereto and (iii) current trade accounts payable under normal trade
terms and which arise in the ordinary course of business.
13. Events of Default.  Each of the following shall constitute an “Event of
Default” under this Agreement:
(a) Failure to Pay Principal.  The Borrower shall default in any payment of the
principal amount of the Term Loan when and as due hereunder;
(b) Other Payment Default.  The Borrower shall default in the payment of
interest on the Term Loan or any other payment obligation under this Agreement
after the same becomes due hereunder and such default shall continue unremedied
for three days;
(c) Failure to Observe Other Covenants.  The Borrower shall (i) fail to perform
or observe any agreement, covenant, condition, provision or term contained in
Sections 11(b), 11(c) or 12 or (ii) fail to perform or observe any other term,
covenant, warranty or agreement contained (or incorporated by reference) herein
or in any other Loan Document and such failure shall continue for a period of 30
days after the earlier to occur of (i) the date upon which a Responsible Officer
of the Borrower has actual knowledge of such default and (ii) the date upon
which written notice thereof is given to Borrower by the Lender;
(d) Representations and Warranties.  Any representation or warranty of the
Borrower contained herein on in any other Loan Document shall prove to have been
untrue in any material respect when made;
(e) Voluntary Bankruptcy.  The Borrower makes an assignment for the benefit of
creditors, files a petition in bankruptcy, petitions or applies to any tribunal
for any receiver or any trustee of the Borrower or any substantial part of the
property of the Borrower or commences any proceeding relating to the Borrower
under any reorganization, arrangement, composition, readjustment, liquidation or
dissolution law or statute of any jurisdiction, whether in effect now or after
this Agreement is executed;
(f) Involuntary Bankruptcy.  If, within 60 days after the filing of a bankruptcy
petition or the commencement of any proceeding against the Borrower seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, the
proceeding shall not have been dismissed, or, if within 30 days after the
appointment, without the consent or acquiescence of the Borrower, of any
trustee, receiver or liquidator of the Borrower or all or any substantial part
of the properties of the Borrower, the appointment shall not have been vacated;
(g) Dissolution.  Any action is taken that is intended to result, or results, in
the dissolution, liquidation or termination of the existence of the Borrower;
(h) Cross-Default.  The Borrower shall fail to pay any principal of any
indebtedness owed by the Borrower (excluding the indebtedness of the Borrower
hereunder) that is outstanding in a principal amount of $250,000 or more in the
aggregate, or any interest or premium thereon, when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration demand
or otherwise), and such failure continues after the applicable grace period, if
any, specified in the agreement or instrument relating to such indebtedness; any
other event occurs or condition exists under any agreement or instrument
relating to any such indebtedness and continues after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to accelerate, or to permit the acceleration of, the
maturity of such indebtedness; or any such indebtedness is declared to be due
and payable or is required to be prepaid, redeemed, purchased or defeased (other
than by a regularly scheduled required prepayment, redemption, purchase or
defeasance), or an offer to prepay, redeem, purchase or defease such
indebtedness is required to be made, in each case before the stated maturity
thereof; or

--------------------------------------------------------------------------------

(i) Judgments.  Any judgment or order for the payment of money in excess of
$250,000 is rendered against the Borrower by a court of competent jurisdiction,
and either (i) enforcement proceedings are commenced by any creditor upon such
judgment or order or (ii) there is any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, is not in effect, unless such judgment or order has been
vacated, satisfied, dismissed, or bonded pending appeal or, in the case of a
judgment or order the entire amount of which is covered by insurance (subject to
applicable deductibles), is the subject of a binding agreement with the
plaintiff and the insurer covering payment therefor.
14. Remedies Upon Default.
(a) Upon the occurrence of an Event of Default and during the continuation
thereof, the Lender may declare the Term Loan to be due and payable (provided
that upon the occurrence of any Event of Default described in Section 13(e) or
13(f) of this Agreement, no such declaration shall be necessary and the
acceleration hereinafter described shall occur automatically), whereupon the
maturity of the then unpaid balance of the Term Loan shall be accelerated and
the same and all interest accrued thereon shall forthwith become due and payable
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the other Loan
Documents to the contrary notwithstanding, and the Lender may exercise and shall
have any and all rights and remedies available under applicable law and the Loan
Documents, including with respect to the Collateral.
(b) No right or remedy herein conferred upon the Lender is intended to be
exclusive of any other right or remedy contained herein or in any instrument or
document delivered in connection with or pursuant to this Agreement, and every
such right or remedy contained herein and therein or now or hereafter existing
at law or in equity or by statute, or otherwise may be exercised separately or
in any combination.
(c) No course of dealing between the Borrower, on the one hand, and the Lender,
on the other hand, or any failure or delay on the Lender’s part in exercising
any rights or remedies hereunder or under any Loan Document shall operate as a
waiver of any rights or remedies of such parties and no single or partial
exercise of any rights or remedies hereunder or thereunder shall operate as a
waiver or preclude the exercise of any other rights or remedies hereunder or
thereunder.
15. Extensions; Amendments; Waivers.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, or consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrower and the Lender, and then such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
16. Indemnification.  The Borrower agrees to indemnify and save the Lender and
its officers, directors, employees, advisors and agents harmless from, and
compensate the Lender and its officers, directors, employees, advisors and
agents for, any and all losses, liabilities, claims, damages and expenses
incurred by the Lender and its officers, directors, employees, advisors and
agents with respect to, resulting from or in connection with any of the
transactions contemplated by this Agreement, including, without limitation, the
Borrower’s use of the Term Loan hereunder, except, to the extent that any
losses, liabilities, claims, damages and expenses are determined by a final
non-appealable decision of a court of competent jurisdiction to have resulted
from such indemnified party’s gross negligence or willful misconduct.  This
agreement by the Borrower to indemnify and defend the Lender and its officers,
directors, employees, advisors and agents will survive the payment in full of
the Term Loan and the termination of this Agreement.  The Borrower shall pay all
reasonable out‑of‑pocket expenses incurred by the Lender (including the fees,
charges and disbursements of any outside counsel), in connection with the
preparation and execution of this agreement and the enforcement or protection of
its rights under this Section 16.

--------------------------------------------------------------------------------

17. Notices.  All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if (i) delivered personally,
(ii) mailed, certified or registered mail with postage prepaid, (iii) sent by
next-day or overnight mail or delivery or (iv) sent by fax, as follows:
if to the Borrower,
AeroGrow International, Inc.
6075 Longbow Drive, Suite 200
Boulder, CO
Fax: (303) 350-4770
Telephone: (303) 350-4770
Attention: Grey Gibbs, Chief Financial Officer
if to the Lender,
The Scotts Company LLC
14111 Scottslawn Road
Marysville, OH 43041
Fax:  (937) 578-5078
Telephone: (937) 578-5970
Attention:  Ivan C. Smith, Executive Vice President and Secretary
or, in each case, at such other address as may be specified in writing to the
other parties hereto.
All such notices, requests, demands, waivers and other communications shall be
deemed to have been received (i) if by personal delivery, on the day after such
delivery, (ii) if by certified or registered mail, on the third Business Day
after the mailing thereof, (iii) if by next-day or overnight mail or delivery,
on the day delivered or (iv) if by fax on the next day following the day on
which such fax was sent, provided that a copy is also sent by certified or
registered mail or by next-day or overnight mail or delivery.  Notices delivered
through electronic communications to the extent provided in the following
paragraph, shall be effective as provided in said paragraph.
Notices and other communications to the Lender hereunder may be delivered or
furnished by electronic communication (including e‑mail) pursuant to procedures
approved by the Lender.  Unless the Lender otherwise prescribes, notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.
18. Expenses.
(a) The Borrower shall pay all reasonable out-of-pocket costs and expenses of
the Lender (including reasonable fees and expenses of counsel) in connection
with (i) the preparation, execution and delivery of this Agreement and the other
Loan Documents and (ii) the administration (after the execution hereof and
including advice of counsel for the Lender as to the rights and duties of the
Lender with respect thereto) of, and in connection with, the preparation,
execution and delivery of, recording or filing of, preservation of rights under,
enforcement of, and, after a Default, refinancing, renegotiation or
restructuring of, this Agreement and the other Loan Documents, and any
amendment, waiver or consent relating thereto (including, but not limited to,
after an Event of Default has occurred and is continuing, the reasonable fees
and disbursements of counsel for the Lender for such purposes) and, in each
case, promptly reimburse the Lender within five Business Days after presentation
of an invoice in reasonable detail for all amounts expended, advanced, or
incurred by the Lender to satisfy any obligation of the Borrower under this
Agreement or any other Loan Document.

--------------------------------------------------------------------------------

(b) The agreements in this Section 18 shall survive the termination of this
Agreement and repayment of the Term Loan and all other amounts payable
hereunder.
19. Severability.  If any provision, including any phrase, sentence, clause,
section or subsection, of this Agreement is invalid, inoperative or
unenforceable for any reason, such circumstances shall not have the effect of
rendering such provisions in question invalid, inoperative or unenforceable in
any other case or circumstance, or of rendering any other provision herein
contained invalid, inoperative, or unenforceable to any extent whatsoever.  Any
provision of this Agreement held invalid, inoperative, or unenforceable only in
part or degree will remain in full force and effect to the extent not held
invalid, inoperative, or unenforceable.
20. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the Borrower and the Lender, and their respective successors and
permitted assigns.  The Borrower may not assign or delegate its obligations
hereunder without the prior written consent of the Lender, which consent may be
withheld in the Lender’s sole discretion.  The Lender may assign its obligations
and the full amount of the Term Loan hereunder.
21. Offset.  If an Event of Default occurs hereunder, then the Lender shall have
the right to offset any amounts due hereunder against any amounts now or
hereafter due from the Lender to the Borrower.
22. Governing Law, Submission to Jurisdiction, etc.
(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Ohio, as applied to contracts entered into and to be
performed in Ohio.
(b) The Parties hereby irrevocably consent and agree that any legal action, suit
or proceeding arising out of or in any way in connection with this Agreement may
be instituted or brought in the United States District Court for the Southern
District of Ohio.  The Parties hereby irrevocably consent and submit to, for
themselves and in respect of their property, generally and unconditionally, the
jurisdiction of such Court, and to all proceedings in such Court.  Further, the
Parties irrevocably consent to actual receipt of any summons and/or legal
process at their respective addresses as set forth in this Agreement as
constituting in every respect sufficient and effective service of process in any
such legal action or proceeding.  The Parties further agree that final judgment
in any such legal action, suit or proceeding shall be conclusive and may be
enforced in any other jurisdiction, whether within or outside the United States
of America, by suit under judgment, a certified or exemplified copy of which
will be conclusive evidence of the fact and the amount of the liability.
(c) The Borrower irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section.  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 17 of this Agreement (other than the provisions
in Section 17 permitting notices to be delivered by electronic communications). 
Nothing in this Agreement will affect the right of any party hereto to serve
process in any other manner permitted by applicable law.

--------------------------------------------------------------------------------

23. Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
24. Counterparts; Integration; Effectiveness; Electronic Execution. This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
[SIGNATURES ON FOLLOWING PAGE]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the day and year first
above written.


BORROWER:


AEROGROW INTERNATIONAL, INC.
By: _________________________________
Name: _______________________________
Title: _______________________________


LENDER:
THE SCOTTS COMPANY LLC
By: _________________________________
Name: _______________________________
Title: _______________________________

--------------------------------------------------------------------------------

Exhibit A


Form of Notice of Borrowing
Date:  ___________ ___, 201__

To:
The Scotts Company LLC, as the Lender under that certain Term Loan and Security
Agreement dated as of ____ ___, 2017 (as extended, renewed, amended or restated
from time to time, the “Loan Agreement”), by and between the Lender and AeroGrow
International, Inc. (the “Borrower”)

Ladies and Gentlemen:
The undersigned, the Borrower, refers to the Loan Agreement, the terms defined
therein being used herein as therein defined, and hereby gives you notice
irrevocably, pursuant to Section 2(b) of the Loan Agreement, of the proposed
Term Loan Advance specified below:
1.  The Business Day of the proposed Term Loan Advance is ___________, ____.
2.  The aggregate amount of the proposed Term Loan Advance is $______________.
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Term Loan Advance,
before and after giving effect thereto and to the application of the proceeds
therefrom:


 (a) the representations and warranties contained in the Loan Agreement are
correct in all material respects on and as of such date, before and after giving
effect to the proposed Term Loan Advance as though made on and as of such date;
(b) the proceeds of the Term Loan Advance will be used solely for the purposes
described in Section 3 of the Loan Agreement; and
(c) all other conditions set forth in Section 9 of the Loan Agreement have been
satisfied as of the date hereof.
AeroGrow International, Inc.




By                                                                     
Name
Title


 



--------------------------------------------------------------------------------

Schedule 7
Collateral Locations


2201 Lakeview Road
Mexico, MO 65265
Landlord: Cagney Global (previously dba Wilderness Logistics Solutions, Inc.)
From time to time, the Borrower has a small amount of consigned inventory at
other third party locations

--------------------------------------------------------------------------------



Schedule 12
Indebtedness
None